PER CURIAM.
Michael J. Fallon, an Arkansas inmate, appeals from the district court’s1 judgment dismissing as legally frivolous his 42 U.S.C. § 1983 action prior to service of process. Concluding that no error of law appears in the record, we affirm on the basis of the district court’s order, which adopted the magistrate’s2 findings and recommendation. See 8th Cir. Rule 47B.

. The Honorable Stephen M. Reasoner, United States District Judge for the Eastern District of Arkansas.


. The Honorable John F. Forster, Jr., United States Magistrate for the Eastern District of Arkansas.